UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 17, 2016 Mercantile Bank Corporation (Exact name of registrant as specified in its charter) Michigan 000-26719 38-3360865 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 310 Leonard Street NW, Grand Rapids, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 616-406-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐
